Messmore, J.
The land involved in this case contains 315 acres. Plaintiff’s witnesses testified that 140 acres were tillable; defendant’s witnesses that 160 acres may be cultivated. From 14 to 20 acres were under cultivation at the time of the decree. There are no improvements on the land except a fence. A decree of foreclosure was entered in the district *742court for Keith county September 19, 1938. The court found there was due the plaintiff the sum of $3,877.98, with interest at 9 per cent, from that date, and costs in the amount of $20.50. On July 25, 1939, the plaintiff bid $3,-451.75. Upon a hearing held September 18, 1939, objections to confirmation of sale were filed. The plaintiff waived any deficiency remaining over and above its bid. The amount then owing by defendant to plaintiff was $4,269.56. The testimony with reference to the value of the land was, for plaintiff $3,150, and for defendant between $4,800 and $6,300. There is no evidence that a later sale would realize a larger bid, or that the land would sell for a greater price.
The question involved is: Did the trial court err in confirming the sale under the decree of foreclosure ? • Under similar circumstances, this court has, on many occasions, declined to set aside an order of confirmation.
“ ‘An order confirming a judicial sale under a decree foreclosing a mortgage on real estate will not be reversed on appeal for inadequacy of price, when there was no fraud or shocking discrepancy between the value and the sale price, and where there is no satisfactory evidence that a higher bid could be obtained in the event of another sale.’ Equitable Life Assurance Society v. Buck, 138 Neb. 203, 292 N. W. 605.” Woodard v. Billingsley, ante, p. 707, 294 N. W. 793.
Affirmed.